DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 10-17 have been presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-13 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson et al [Jacobson] PGPUB 2017/0315697 in view of Hester et al [Hester] PGPUB 2016/0201933.
Referring to claim 1, Jacobson teaches the system substantially comprising:
by referring to location information that indicates a location environment of a house and to weather information that indicates a weather forecast for a certain time slot, check whether or not there is a building that blocks solar radiation to the house during the time slot based on the location information when the weather forecast indicated in the weather information is sunny, and estimate a heat load which depends on solar radiation to the house during the time slot; according to a result of the check [0493].
control operation of an air conditioner provided in the house according to the heat load estimated [0493].

Referring to claim 10, Jacobson teaches accounting for shadow effects of nearby buildings in conjunction with time of day, weather, amount of sunlight, angle of sunlight, etc… in order to program heating and cooling [0493].  In order to account for shadow effects, it is necessary that building location is accounted for otherwise it would not be possible to determine where a building shadow would be cast.
Referring to claim 11, Jacobson further teaches accounting for individual rooms within a building [0005] in addition to time of day, weather, location, house information, sun information etc... [0493] when accounting for how to control the heating and cooling.
Referring to claim 12, Jacobson teaches accounting for the angle of the sun [0493].  In addition, in order to account for a building shadow, it is necessary that the building dimensions (including height) are known and accounted for so that the shadow can be accurately represented.
Referring to claim 13, Jacobson further teaches accounting for the entire building [0005] in addition to time of day, weather, location, house information, sun information etc... [0493] when accounting for how to control the heating and cooling.
Referring to claims 16-17, these are rejected on the same basis as set forth hereinabove.  Jacobson and Hester teach the control system and therefore teach the air conditioning system performing the same.  In addition, Hester additionally teaches the processing for controlling the system can be performed remotely via servers thus providing network based control [0049].

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson and Hester as applied to claims 1, 10-13 and 16-17 above, and further in view of Hanna et al [Hanna] PGPUB 2014/0365017.
Referring to claim 14, while Jacobson and Hester teach the invention substantially as claimed above, it is not explicitly taught to evaluate insulation performance by comparing indoor/outdoor temperatures and capability and revising a heat load estimate for controlling an HVAC, it is implied to account for insulation performance for HVAC control.  Specifically, Jacobson explicitly teaches considering the “type of glass used in the building windows” for use in HVAC control [0493].  In essence, Jacobson recognizes that which is well known in that glass types (i.e. Low-E) can provide more of an insulation factor than standard window glass.  But even with that said, there is no discussion regarding a determination of the insulation performance using indoor and outdoor temperatures along with capability.  Hanna teaches identifying insulation performance based on performing building performance analysis [0071].  The analysis is taught to consider both indoor and outdoor temperatures along with energy consumption of the building and components of the HVAC system (i.e. capability) amongst 
Referring to claim 15, this is rejected on the same basis as set forth hereinabove.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        6/16/21